Citation Nr: 1235028	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-14 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a skin condition.  

2.  Entitlement to an initial rating in excess of 10 percent for post-operative residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from August 30, 2001 to December 19, 2001; from January 27, 2003 to May 13, 2004; from June 25, 2008 to January 31, 2008; and from February 15, 2009 to May 16, 2010.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a skin condition and granted service connection for post-operative residuals of a left knee injury and assigned a 10 percent rating effective February 1, 2008.  

In his April 2010 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge at the RO.  In May 2010, he withdrew his request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claim for benefits, the Veteran was scheduled for VA examinations in January 2009.  However, he subsequently canceled the examinations because he had received mobilization orders to return to active duty for deployment in February 2009.  His most recent DD Form 214 indicates that he was released from active duty on May 16, 2010.  Accordingly, it is possible that there may be additional and relevant service treatment records that should be associated with the Veteran's claims file.  Moreover, in order to ascertain whether the Veteran has a skin condition due to his military service as well as the current severity of his left knee disability, VA examinations are necessary and, since the Veteran's deployment has ended, possible.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a remand is necessary in order for VA to meet its duty to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran is advised that failure to report for a VA examination, if one is scheduled for him, without good cause, may have adverse consequences on his claims.  See 38 C.F.R. § 3.655 (2011).  

Ongoing VA medical records and any additional evidence to support the claims should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure any additional service treatment records through official channels from the Veteran's most recent period of active duty.  

2.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for his left knee disability and his skin condition since May 2010.  After securing the necessary release, the RO should obtain these records.

3.  The Veteran should be afforded a VA skin examination to ascertain the nature and etiology of any currently manifest skin disability.  The claims folder should be made available to the examiner for review before the examination.  The clinician must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records and a full evaluation, the clinician should provide an opinion as to whether it is at least as likely as not that the Veteran has a chronic skin condition that had its onset in service or is otherwise related to his active duty.  

4.  The Veteran should be afforded a VA joints examination to ascertain the current severity of his left knee disability.  The claims folder should be made available to the examiner for review before the examination.  The clinician should examine the Veteran, review the Veteran's claims folder and report all necessary clinical factors related to a knee examination, including range of motion studies, etc.  All necessary special studies or tests are to be accomplished.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

